UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6524



TREY GARNER,

                                             Petitioner - Appellant,

          versus


HENRY MCMASTER, Attorney General for South
Carolina; STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (0:06-cv-00021-GRA)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trey Garner, Appellant Pro Se. Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Trey Garner appeals the district court’s order denying as

moot   his   objections   to   the    report   and   recommendation   filed

subsequent to the entry of a final order in his 28 U.S.C. § 2254

(2000) proceedings.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Garner v. McMaster, No. 0:06-cv-00021-GRA

(D.S.C. filed Mar. 1, 2007 & entered Mar. 2, 2007).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                     - 2 -